This is an appeal on questions of law from a judgment of the Municipal Court of Columbus, in which a default judgment rendered in favor of the plaintiff was vacated after term.
Plaintiff sued defendants for garage rent and obtained a default judgment on December 8, 1947, in the amount of $89. On January 9, 1948, an execution was issued which was returned unsatisfied. On January *Page 278 
16, 1948, the defendants filed a motion to vacate the judgment, which motion was subscribed only by counsel for the defendants. On January 21, 1948, the court granted leave to defendants to amend at bar to change the style of the pleading from "motion" to "petition." On the same date the court, without further proceedings, sustained the petition to vacate the judgment and granted defendants leave to file a tendered answer. On January 26, 1948, plaintiff filed his application for a rehearing on the petition to vacate the judgment, which application was overruled on February 9, 1948. After the motion was amended at bar and designated a "petition," it was not verified and no summons was issued as required by Section 11635, General Code. No proof of any of the grounds to vacate was submitted and the court made no finding as to the validity of the defense.
The jurisdiction of the trial court to change its judgment does not extend beyond the term in which it is rendered. Reinbolt v.Reinbolt, 112 Ohio St. 526, 533, 147 N.E. 808. The vacation of a judgment after term is controlled by Section 11631 et seq.,
General Code, which specifically enumerates the procedural steps to be followed. A court is without power to vacate a judgment after term, unless there is a strict compliance with the controlling statutory provisions. Terry v. Claypool, 77 Ohio App. 77,86, 65 N.E.2d 883; Andrews v. Ackerman Coal Co.,59 Ohio App. 65, 17 N.E.2d 274; Rabb, Admr., v. Board ofCommrs., 36 Ohio App. 481, 173 N.E. 255. The statutory requisites not being complied with, the court was without authority to vacate the judgment.
The judgment is reversed and the cause remanded for further proceedings according to law.
Judgment reversed.
MILLER and HORNBECK, JJ., concur. *Page 279